Citation Nr: 1529179	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-43 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected lumbar spine degenerative disc disease and degenerative joint disease, status post laminectomy (low back disability) from August 1, 2007, to June 8, 2008; higher than 10 percent from August 1, 2008, to March 7, 2013; and higher than 20 percent as of March 8, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1970 and from October 1989 to November 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, assigned a temporary total rating for the Veteran's low back disability effective July 2, 2007, and then returned the disability rating to 10 percent effective September 1, 2007.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file. 

In January 2013, the Board remanded this case for further development.


FINDINGS OF FACT

1.  From August 1, 2007, to June 8, 2008, the Veteran's low back disability was characterized by  pain, stiffness, and a combined range of motion of 180 degrees.

2.  From August 1, 2008, to April 22, 2012, the Veteran's low back disability was characterized by  pain, stiffness, weakness, limitation of flexion to 80 degrees, and a combined range of motion of 170 degrees.

3.  As of to April 23, 2012, the Veteran's low back disability was characterized by additional limitation of flexion to no more than 40 degrees, use of assistive devices to ambulate, and mild bilateral radiculopathy.


CONCLUSIONS OF LAW

1.  From August 1, 2007, to June 8, 2008, the criteria for a rating higher than 10 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  From August 1, 2008, to April 22, 2012, the criteria for a rating higher than 10 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2014).

3.  From April 23, 2012, to March 7, 2013, the criteria for a 20 percent rating, but not more, for low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5243 (2014).

4.  As of March 8, 2013, the criteria for a rating higher than 20 percent  for low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See September 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2013 remand, VA obtained additional private and VA treatment records and associated them with the claims folder.  Then VA provided the Veteran with a medical examination in March 2013.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for residuals of a fracture of vertebra in a May 1971 rating decision.  At that time, he was awarded a noncompensable (0 percent) rating, effective July 26, 1970.  The Veteran filed a claim for an increased rating in August 1994 and was awarded an increased rating of 10 percent effective November 24, 1993, for fracture of L-1 vertebra to include degenerative changes.  In an October 2007 rating decision, the Veteran was awarded a temporary total disability from July 2, 2007, to August 1, 2007.  This period was expanded to August 31, 2007, in the December 2008 rating decision at issue. 

The Veteran filed his current claim for an increased rating in August 2008; however, as the Veteran underwent a relevant VA examination in December 2007, within one year of the October 2007 rating decision, that decision is not final and the Board will consider evidence submitted since the August 2007 claim that prompted that rating decision.

During the pendency of this appeal, the Veteran has been awarded another period of temporary total disability from June 9, 2008, to July 31, 2008.  These awards of temporary total disability are considered full grants of the benefit sought and the Board will not address the Veteran's symptoms during these periods.

Additionally, the April 2013 rating decision awarded an increased rating of 20 percent effective March 8, 2013, and separate 10 percent ratings for lumbar radiculopathy of the right lower extremity and lumbar radiculopathy of the left lower extremity also effective March 8, 2013.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome can be rated under either the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

From August 1, 2007, to June 8, 2008

Throughout the appeals period, the Veteran's low back disability has resulted in pain, which he has treated with medication and injections.

In a private treatment record dated October 2007, the Veteran was found to be doing very well 12 weeks post-surgery.  He had returned to full activity and reported no symptoms in his lower extremities.  He had full strength in his lower extremities and ambulated without difficulty.  He continued to have some low back pain and avoided heavy lifting.  This physician noted that the Veteran had degeneration in his lumbar spine that might lead to future problems requiring additional surgery.  The Veteran was instructed to protect his back as much as possible by avoiding heavy lifting and high impact activities.

In December 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran he reported pain, limitation of motion, and stiffness.  He was limited to lifting 25 pounds or less.  He reported occasional radiation of pain to his legs.  He denied bladder or bowel dysfunction.  He had normal spinal curvature.  He walked slightly bent forward.  He wore a back brace every day and reported daily flare-ups of increased pain.  Prolonged sitting, standing, or driving increased his pain.  He reported burning type pains and paresthesias down his bilateral lower extremities.  He had daily flare-ups precipitated by activity and alleviated with rest and heat.  He was on bedrest for the month of July 2007, before and after his surgery, which formed the basis for his temporary total disability.  He was independent in his activities of daily living but limited in his usual occupation due to his lifting restrictions.  Physical examination found no atrophy and no obvious swelling or tenderness.  The Veteran had a little bit of difficulty getting from a seated position to a standing position.  He had a 6 cm vertical scar over the lumbar region.  His range of motion of the lumbar spine was flexion to 90 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 40 degrees.  There was pain associated with motion.  Straight leg testing was normal bilaterally.  Repetitive range of motion testing resulted in increased pain, fatigue, and lack of endurance.  Additional limitations during flare-ups could not be determined without resorting to mere speculation.  Sensory testing was normal.  He had somewhat diminished reflexes in all extremities.

A private treatment record dated April 2008 noted an increase in the Veteran's low back pain.  He had full strength in his bilateral lower extremities but walked with an analgic gait due to back pain.  Subsequent radiology reports showed mild to moderate degenerative disc disease, Grade 1 spondylolisthesis at L2-L3 and L3-L4, and multifactor narrowing of the inferior portions of the neural formina and central spine canal.   Ultimately, the Veteran decided to undergo another surgery.

In a private treatment record dated May 2008, the Veteran reported doing well following surgery until three weeks prior to this appointment.  He reported constant sharp and aching low back pain.  He stated that walking, bending, and standing exacerbated his pain.  He appeared weak on his feet.  He denied any bladder or bowel dysfunction, fever, weight loss, insomnia, abdominal pain, sexual dysfunction, or appetite disturbance.  He was working as a storekeeper.  His range of motion was limited and painful in flexion and extension, but specific values were not provided.  The Veteran was extremely tender over the lumbar paraspinal musculature.  There was no hyperesthesia, hypoesthesia, or allodynia.  He had full muscle strength.

The Veteran underwent a private discogram in May 2008 which found abnormalities on all levels.  The Veteran's private physician recommended fusion of L3-S1.

Based on the above, the Veteran's low back disability from August 1, 2007, to June 8, 2008, was characterized by pain, limitation of motion, and stiffness.  To the extent that his limitation of motion was recorded, which was only in the December 2007 VA examination during this period, he had full forward flexion and bilateral lateral rotation, but diminished extension and bilateral lateral flexion.  His combined range of motion of the thoracolumbar spine was 180 degrees.  Thus, his limitation of motion is sufficient to warrant the current 10 percent rating, but not more.  See 38 C.F.R. § 4.71a, DC 5243.  The record contains one lone reference to an analgic gait in April 2008.  The remainder of the record during this time period does not establish muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour as required for the next higher rating of 20 percent.  See id.  Indeed, the other records during this period do not reference an altered gait.  Thus the Board does not find sufficient evidence to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

Likewise, a higher rating is not available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  The Veteran reported one period of bedrest due to his July 2007 surgery, but that period has already been accounted for with the award of a temporary total disability rating for surgery and convalescence.  As such, the record does not show any incapacitating episodes during this period.  Therefore, a rating higher than 10 percent for low back disability is not warranted from August 1, 2007, to June 8, 2008.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The objective medical evidence does not include a diagnosis of any associated neurologic abnormalities.  Thus separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a , Note (1).  Similarly, the Veteran's associated scar is not shown to be painful, unstable, or large (more than six square inches), as required for a separate compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

From August 1, 2008, to April 22, 2012

In December 2009, the Veteran underwent another VA examination in conjunction with this claim.  At that time, he reported pain, limitation of motion, stiffness, and weakness.  He was unable to carry more than 25 pounds.  He had daily flare ups of extreme pain that were short in duration.  His pain radiated into his upper back and buttocks.  He denied bladder or bowel dysfunction.  He worked as a storekeeper.  He reported no incapacitating episodes in the past 12 months.  He had no impediments to his activities of daily living.  The Veteran had some difficulty rising from a seated position and walked slowly.  He was slightly bent forward.  He had a well-healed surgical scar measuring 12 cm x 1 mm that was nontender.  His paraspinal musculature was well-developed.  He had no gross swelling, deformity, scoliosis, or kyphosis.  He had pain with motion.  His range of motion was flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 30 degrees.  Repetitive motion caused increased pain.  There was fatigue and weakness, but no lack of endurance or incoordination.  This examiner was unable to determine additional functional loss during a flare-up without resorting to mere speculation.  Sensory examination was normal.  The Veteran had decrease motor strength in the bilateral lower extremities and somewhat diminished reflexes in all extremities.

In August 2010, the Veteran reported low back pain for six hours.  This pain was extreme and radiated down both legs.  The onset was sudden and precipitated by his attempt to weed his garden with a weed eater this morning.  Pain was aggravated by standing and sitting.  No alleviating factors were identified.  Physical examination found paraspinal muscle tenderness, no costovertebral angle tenderness, and no subluxations.  His range of motion and muscle strength were within normal limits.  Straight leg testing was positive at 15 degrees.  Limb weakness was noted in the bilateral lower extremities.  His motor function and reflexes were normal.

On April 11, 2012, the Veteran was noted to have full range of motion.

Based on the above, the Veteran's low back pain was characterized by pain, limitation of motion, stiffness, and weakness.  His forward flexion was limited to 80 degrees and his combined range of motion of the thoracolumbar spine was 170 degrees.  Thus, his limitation of motion is sufficient to warrant the current 10 percent rating, but not more.  See 38 C.F.R. § 4.71a, DC 5243.  The record does not show limitation of forward flexion to no more than 60 degrees, a combined range of motion of the thoracolumbar spine of no more than 120 degrees, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour as required for the next higher rating of 20 percent.  See id.  Thus the Board does not find sufficient evidence to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine for this period.

Likewise, a higher rating is not available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  The Veteran did not report and the medical evidence does not show any incapacitating episodes during this period.  Therefore, a rating higher than 10 percent for low back disability is not warranted from August 1, 2008, to April 22, 2012.

Again, the record does not include a diagnosis of any associated neurologic abnormalities during this period; thus separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a , Note (1).  Similarly, the Veteran's associated scar is not shown to be painful, unstable, or large (more than six square inches), as required for a separate compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

As of April 23, 2012

On April 23, 2012, the Veteran underwent a private evaluation of his range of motion.  At that time he had flexion to 40 degrees, bilateral lateral flexion to 15 degrees, and extension to 10 degrees.  This examiner noted that the Veteran's baseline posture was 10 degrees into flexion, so 10 degrees of extension was posturally neutral and he could not go beyond 10 degrees of extension.  He had decreased muscle strength and reflexes in the bilateral lower extremities.

At his May 2012 hearing, the Veteran testified that he had been placed on bedrest several times (between four and seven) during the past 12 months.  He reported constant pain with unbearable flare ups lasting 30 minutes to an hour.  He was able to stand, sit, and walk, but not for prolonged periods as his back pain caused him to change positions frequently.  He stated that he wore a back brace and used a walker and crutches.  The Veteran stated that his back pain radiated to his shoulders and down to his legs.  He reported pain while sitting and pain throughout movement.  He reported some incontinence.  His wife testified that his back pain had also been tough on the Veteran mentally.  The Veteran had to sell his motorcycle because he could no longer ride it.  They had to buy a different car.

A January 2013 record notes that the Veteran is retired.  His back pain interfered with work, home activities, and recreation, but the Veteran was able to self-care.  The Veteran arose from a seated position with some difficulty.  His resting posture was 10-20 degrees of lumbosacral flexion.  His range of motion was limited especially with extension, lateral rotation, and lateral flexion maneuvers.  

In February 2013 the Veteran received a lumbar dorsal medial branch block.  Physical examination revealed tenderness to palpation of facet joints, sacroiliac joints, paraspinous muscles.

In March 2013 the Veteran underwent another VA examination.  At that time, the Veteran reported that he was able to perform all activities of daily living, but did have some trouble with toileting due to this disability.  He also reported recently undergoing denervation of his lumbar spine.  The Veteran walked around the house without a cane and was able to help minimally with housework.  He also helped with yardwork, but had to rest after ten minutes.  He was able to grocery shop, but rested in between.  He limited himself to carrying 20 pounds.  He still drove, but had to stop after 1 1/2 hours.  He drove to this examination.  His back pain interrupted his sleep three times per night.  The Veteran had an analgic gait that was attributed to right knee pain and his back condition.  He used a cane or walker to ambulate.  He had mild motor and sensory radiculopathy bilaterally.  He denied any bladder or bowel problems.  He stated that the pain radiating up his spine and causing upper back pain and headaches bothered him more than the numbness in his legs.  The Veteran reported one incapacitating episode during the prior months, when he underwent denervation in February 2013.  The Veteran's range of motion for the lumbar spine was flexion from zero to 40 degrees with objective evidence of pain beginning at 40 degrees; extension from zero to 5 degrees with objective evidence of pain beginning at 5 degrees; right lateral flexion from zero to 10 degrees with objective evidence of pain beginning 10 degrees; left lateral flexion from zero to 15 degrees with objective evidence of pain beginning 15 degrees; right lateral rotation from zero to 10 degrees with objective evidence of pain beginning 10 degrees; and left lateral rotation from zero to 15 degrees with objective evidence of pain beginning 15 degrees.  There was no additional loss of motion with repetition.  The Veteran had functional loss in that he had less movement than normal, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  He winced of deep palpation.  The Veteran had guarding and/or muscle spasms, but they did not result in abnormal gait or spinal contour.  He had full muscle strength and no atrophy.  His reflexes were normal.  He had decreased sensation to light touch in his upper anterior thigh and thigh/knee bilaterally.  Straight leg testing was positive, bilaterally, suggesting radiculopathy.  His other symptoms of bilateral radiculopathy were mild intermittent pain, mild paresthesia and/or dysesthesias, and mild numbness.  This examiner found mild bilateral radiculopathy of the L1-L3 nerves.  There were no other neurologic abnormalities.  The Veteran did have intervertebral disc syndrome (IVDS) with less than one week of incapacitating episodes over the prior 12 months.  The Veteran regularly used a cane to ambulate and occasionally used a walker.  The Veteran had associated scars, but they were not painful or unstable and did not affect an area greater than 39 square centimeters.  Radiologic evidence confirmed a diagnosis of arthritis.  This disability was found to impact the Veteran's ability to work, but the examiner found that he was capable of sedentary to light duty employment.  The Veteran had previously worked as a storekeeper, but was retired since 2010.

Based on the above, the Veteran's low back disability from August 1, 2008, was characterized by additional limitation of flexion to no more than 40 degrees, use of assistive devices to ambulate, and mild bilateral radiculopathy.  The Veteran's forward flexion was limited to 40 degrees, which is sufficient to warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5243.  In order to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's low back disability must result in ankylosis.  See id.  This is not shown in the record and therefore a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is not available for this period.

The Board has considered whether a rating higher than 20 percent is available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks.  See 38 C.F.R. § 4.71a, DC 5243.  Despite the Veteran's testimony that he had been placed on bedrest between four and seven times during the prior 12 month period, the record does not show any physician-prescribed bedrest, much less four weeks or more of bedrest.  Thus a higher rating is not available under this Formula.

Again, the Veteran's associated scars were not shown to be painful, unstable, or large (more than six square inches), as required for a separate compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

With regard to associated neurologic abnormalities, the Veteran reported radiculopathy and incontinence, but the objective evidence only supports a finding of radiculopathy of the bilateral lower extremities.  That diagnosis was made during the March 2013 VA examination.  As noted above, the Veteran is currently in receipt of separate 10 percent ratings for radiculopathy of the right lower extremity and the radiculopathy of the left lower extremity, effective as of the date of that examination.  The Veteran has not appealed these ratings and the Board finds no reason to alter them.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest and the Veteran does not allege that his low back disability has rendered him unemployable.  Instead, the record shows that the Veteran was employed as a shopkeeper until his retirement in 2010.  The record suggests that his disability interfered with his employment, but there is no finding that this interference amounted to unemployability.  To the extent that the issue of employability was specifically addressed, the March 2013 examiner found that the Veteran was capable of sedentary to light duty employment.  Thus, entitlement to TDIU has not been shown.



ORDER

From August 1, 2007, to June 8, 2008, a rating higher than 10 percent for low back disability is denied.

From August 1, 2008, to April 22, 2012, a rating higher than 10 percent for low back disability is denied.

From April 23, 2012, to March 7, 2013, a 20 percent rating, but not more, for low back disability is granted.

As of March 8, 2013, a rating higher than 20 percent  for low back disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


